                         UNITED STATES BANKRUPTCY COURT
                     FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CN RE: CHARLES E. OSMAN and                           : CHAPTER 13
       DOREEN OSMAN                                   :
          Debtor(s)                                   :
                                                      :
         CHARLES J. DEHART, III                       :
         STANDING CHAPTER 13 TRUSTEE                  :
            Movant                                    :
                                                      :
               vs.                                    :
                                                      :
         CHARLES E. OSMAN and                         :
         DOREEN OSMAN                                 :
            Respondent(s)                             : CASE NO. 1-20-bk-02563


                      TRUSTEE’S OBJECTION TO CHAPTER 13 PLAN

                AND NOW, this 1st day of October, 2020, comes Charles J. DeHart, III,
Standing Chapter 13 Trustee, and objects to the confirmation of the above-referenced debtor(s)’
plan for the following reason(s):

               1. Debtor(s)' plan violates 11 U.S.C. Sec. 1322(a)(1) in that the debtor(s) has not
submitted all or such portion of the disposable income to the Trustee as required.

                2. Trustee avers that debtor(s)’ plan is not feasible and cannot be administered due
to the lack of the following:

                     a. Last paystub dated October, 2020 (Doreen).

               WHEREFORE, Trustee alleges and avers that debtor(s) plan is nonconfirmable and
therefore Trustee prays that this Honorable Court will:

                     a. Deny confirmation of debtor(s) plan.
                     b. Dismiss or convert debtor(s) case.
                     c. Provide such other relief as is equitable and just.

                                                  Respectfully submitted:



                                                  /s/Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee
                                                  8125 Adams Drive, Suite A
                                                  Hummelstown, PA 17036
                                                  (717) 566-6097



Case 1:20-bk-02563-HWV          Doc 16 Filed 10/08/20 Entered 10/08/20 10:00:37                Desc
                                Main Document    Page 1 of 2
                                  CERTIFICATE OF SERVICE

               AND NOW, this 8th day of October, 2020, I hereby certify that I have served the
within Objection by electronically notifying parties or by depositing a true and correct copy of the
same in the United States Mail at Harrisburg, Pennsylvania, postage prepaid, first class mail,
addressed to the following:

Steven Miner, Esquire
635 N. 12th Street, Suite 101
Lemoyne, PA 17043


                                                  /s/Deborah A. Behney
                                                  Office of Charles J. DeHart, III
                                                  Standing Chapter 13 Trustee




Case 1:20-bk-02563-HWV          Doc 16 Filed 10/08/20 Entered 10/08/20 10:00:37                Desc
                                Main Document    Page 2 of 2
